In the

United States Court of Appeals
               For the Seventh Circuit

No. 12-3414

U NITED S TATES OF A MERICA,
                                                Plaintiff-Appellee,
                                v.

$196,969.00 U NITED S TATES C URRENCY,

                                                         Defendant.
R ODNEY JOHNSON,
                                              Claimant-Appellant.


             Appeal from the United States District Court
     for the Southern District of Indiana, Terre Haute Division.
    No. 2:11-cv-00237-JMS-DKL—Jane E. Magnus-Stinson, Judge.


        A RGUED A PRIL 3, 2013—D ECIDED JUNE 11, 2013




 Before P OSNER, W OOD , and H AMILTON, Circuit Judges.
  P OSNER, Circuit Judge. This is a companion case to
United States v. Funds in the Amount of $574,840, No. 12-
3568, also decided today, also involving civil forfeiture
of property connected to criminal activity.
 In the present case Indiana police recovered a large
amount of cash in a search of the home of a suspected
2                                                 No. 12-3414

drug dealer named Rodney Johnson. The state turned
over the money to the federal government for forfeiture
proceedings—a common practice, resulting in a division
of the spoils between state and federal government
when the proceedings are successful. See 21 U.S.C.
§ 881(e); David Pimentel, “Forfeitures Revisited: Bringing
Principle to Practice in Federal Court,” 13 Nev. L.J. 1, 14
n. 75 (2012); Eric Moores, Note, “Reforming the
Civil Asset Forfeiture Reform Act,” 51 Ariz. L. Rev. 777,
794-95 (2009). In Indiana, where this case arose, the
state constitution requires that “fines assessed for
breaches of the penal laws of the State . . . [and] all forfei-
tures which may accrue” must be paid into the
Common School fund, which finances education rather
than law enforcement. Ind. Const. art. 8, §§ 2, 3. By
inviting the federal government to conduct civil for-
feiture relating to criminal cases in the Indiana state
courts, local and state law enforcement can receive a
substantial share of the forfeited criminal proceeds and
avoid (or at least try to avoid) having to pay any of it
into the Common School fund.
  So the Justice Department filed a forfeiture suit,
pursuant to 18 U.S.C. § 983(a)(3) and Supplemental Rule
G(2) (one of the Supplemental Rules for Admiralty or
Maritime Claims and Asset Forfeiture Actions; the sup-
plemental rules are part of the Federal Rules of
Civil Procedure). The government alleges that the cash
found in Johnson’s home was proceeds of illegal drug
activity and therefore subject to forfeiture. 21 U.S.C.
§ 881(a)(6). It notified Johnson that he could contest
forfeiture by filing a verified claim pursuant to Supple-
No. 12-3414                                               3

mental Rule G(5). He filed a claim, the nub of which is
that “as a legal occupant of the house I have rights of
ownership to all items found within the house,”
including the cash.
  The government moved the district court to strike
the claim on the ground that it failed to establish
Article III standing and also failed to comply fully with
Supplemental Rule G(5), which a claimant to property
that the government is seeking forfeiture of must also
do. 18 U.S.C. § 983(a)(4)(A). Without reaching the issue
of Article III standing (though Article III standing is
prior to any statutory issue), the district judge ruled
that Johnson’s claim did not comply fully with the re-
quirements of Rule G(5)(a)(i). So the judge dismissed
the claim and ordered forfeiture.
  All that (a)(1) requires is that the claim be signed
under penalty of perjury, served on the government, and
“identify the specific property claimed [and] . . . the
claimant and state the claimant’s interest in the prop-
erty.” But quoting an unpublished district court opinion,
United States v. $134,750 U.S. Currency, No. RWT 09 cv 1513,
2010 WL 1741359, at *3 (D. Md. Apr. 28, 2010), the judge
held that to comply with the rule the claimant must state
in addition “how he obtained possession of the currency,
including, but not limited to, the person(s) from whom
he received the currency, the date of receipt, the place of
the receipt, and a description of the transaction which
generated the currency.” Johnson had stated none of
these things; his claim had failed, the district judge (in
this case) added, “to even assert that Mr. Johnson is the
4                                               No. 12-3414

lawful owner of the property. And even if it were con-
strued as an assertion of ownership, such a bald asser-
tion of interest does not strictly comply with” the rule.
Actually the “bald assertion” would strictly comply
with the rule; the additional assertions required by the
judge have no basis in it.
   In defending the judge’s analysis and conclusion the
government adds that Johnson “also fails to meet his
burden to establish Article III standing. In order to
meet this burden, a claimant must show that they [sic]
have a colorable legal interest in the claimed property.”
That is incorrect. The government has confused the re-
quirement of pleading Article III standing, which in a
case such as this requires no more than alleging that
the government should be ordered to turn over to the
claimant money that it’s holding that belongs to him,
with the additional requirements imposed on claimants
in civil forfeiture proceedings by Rule G(5). But
Johnson’s claim satisfied those requirements as well.
Because the claim was verified it was evidence, like an
affidavit. The government was free to respond with
evidence that Johnson had no rights in the money but
it could not simply demand that he prove, beyond the
claim itself if compliant with Rule G(5), that he
had standing—especially that he “prove” Article III
standing. Imagine what it would do to federal litigation
to require every plaintiff (or claimant in a forfeiture
suit, who is like a plaintiff) not only to allege, but to
prove, facts establishing the district court’s constitu-
tional authority to decide his case. That is not required.
Lujan v. Defenders of Wildlife, 504 U.S. 555, 561-62 (1992).
No. 12-3414                                              5

  There is a further puzzle, though one unnecessary to
solve in this case, or perhaps in any case under the
Civil Asset Forfeiture Reform Act. The district court’s
jurisdiction over the forfeiture suit is unquestionable;
and a separate basis of jurisdiction is not required for a
defense—a court that has jurisdiction over a case has
jurisdiction over the defenses. The wrinkle in this case is
that a claimant in a forfeiture suit is not a defendant.
The suit is in rem (Latin for “against a thing”)—
the defendant is a thing, in this case cash. See Rule
G(6)(a). Maybe therefore the claim should be con-
sidered not a defense but a suit nested within the
forfeiture suit. No matter; satisfaction of the require-
ments that Rule G(5) imposes on the claimant
establishes the claimant’s standing under Article III
a fortiori, for the rule requires more than the simple al-
legation of standing that, unless challenged, is all that
Article III requires.
  The only subsection of Rule G(5) invoked by either
the district judge or the government in opposing
Johnson’s claim is the one (G(5)(a)(i)(B)) requiring the
claimant to state his interest in the property sought to
be forfeited. The idea that strict compliance with this
subsection, assuming that strict compliance with it is
necessary, means strict compliance with its amplification
by a distant district judge baffles us. Strict compliance
is achieved if the claimant states his interest, which
Johnson did. We can’t see what additional require-
ments can be extracted from the terse and crystalline
language of the subdivision on which the government
and the district court place their entire reliance.
6                                             No. 12-3414

  The government argues that “forcing the claimant to
spell out his interest in the property at the outset not
only discourages false claims, but allows the parties to
focus directly on the interest that is asserted in their
discovery requests.” This is an argument for amending
the rule, which does not require “spelling out,” rather
than for judicial elaboration of it. Anyway we are given
no grounds for thinking that a claimant’s failure to par-
ticularize the nature of his claimed interest beyond
what Rule G(5) requires burdens the government
or the courts unduly. The government can depose the
claimant or serve an interrogatory on him without leave
of court, as expressly authorized by Rule G(6)(a). If
the claimant is unresponsive, the government can
move for dismissal of the claim and for entry of a judg-
ment of forfeiture. And the judge can shortcut the entire
process without impropriety by asking the claimant to
clarify his claim.
  In places in its brief the government hints at an
argument that it doesn’t actually make, which is that
the problem with Johnson’s claim is not that it doesn’t
comply with Rule G(5) but that it’s frivolous. Remember
what the claim says: “as a legal occupant of the house
I have rights of ownership to all items found within
the house.” The implication is that just by virtue of
being a legal occupant of a house or other residence
one owns everything in it, though perhaps the right is
shared with someone else—for Johnson claims “rights of
ownership” rather than “ownership” simpliciter. Never-
theless, taken literally the claim is preposterous. If you
visit a lawful occupant of a home, does he have “rights
No. 12-3414                                                7

of ownership” in your watch? Your clothing? Does a
child have “rights of ownership” in all the property in
his home, including his father’s toupée? Maybe Johnson
just meant that he happens to own everything in his
house. But if instead he is claiming that occupancy
signifies rights of ownership of everything in his resi-
dence, that as we say is preposterous. The claim is thus
unclear—a valid basis for objection by the government.
  Johnson was represented by counsel when he filed
his claim, so maybe he and his lawyer were just trying
to be coy, in order to minimize the likelihood of a perjury
charge should it turn out that the cash is indeed con-
traband.
   The judge could have dismissed the claim when
she received it and before the government objected to it,
on the ground that, read literally, it was frivolous and
if not read literally its meaning was obscure. True, parties
usually get a chance for a do-over of a complaint that
fails to state a claim but may be reparable. Kamelgard
v. Macura, 585 F.3d 334, 339 (7th Cir. 2009); In re
Burlington Coat Factory Securities Litigation, 114 F.3d 1410,
1435 (3d Cir. 1997); Advisory Committee Notes to
Rule G(8)(c); 5B Charles A. Wright & Arthur R. Miller,
Federal Practice and Procedure § 1357, pp. 733-43 (3d ed.
2004). But this was Johnson’s second try, and if there is
little prospect of his correcting the error on a third
try dismissal with prejudice would be proper. Whether
to give him a third try we leave to the district judge to
decide in the first instance. But because the ground for
dismissal given by the judge and the alternative ground
8                                         No. 12-3414

argued by the government in this court are unsound,
the judgment is
                             R EVERSED AND R EMANDED.




                       6-11-13